ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Timothy J. Oliver shall serve and file 3 bound copies and 2 unbound copies of his brief in this matter within 30 days of the date of this order.
2. The Director of the Office of Lawyers Professional Responsibility shall serve and file 3 bound copies and 2 unbound copies of his brief in this matter within 30 days of service of the respondent’s brief.
3. The respondent may serve and file a reply brief within 10 days of service of the Director’s brief.
4. Following completion of briefing, this matter shall be scheduled for oral argument on the next available court calendar. The Director shall proceed first at oral argument. The Clerk shall notify the parties of the date, time, and place of hearing.
BY THE COURT:
/a/David R. Stras Associate Justice